DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-17, the Applicant’s Amendments and Remarks (See Amendments and Remarks filed 28 July 2022, pages 2-9) were persuasive and overcome the 35 U.S.C. 112,2nd paragraph rejections and the Applicant’s filing of a Terminal Disclaimer on 28 July 2022 was persuasive and overcomes the Nonstatutory Double Patenting rejections as set forth in the Non Final Rejection Office Action dated 29 April 2022. 
Independent Claim 1 recites limitations that include a method of operating a bin storage system comprising a plurality of storage columns for storage of a plurality of vertically-stacked storage bins, and a plurality of robot vehicles for transporting storage bins, the method comprises:
 positioning a cavity of one of the plurality of robot vehicles such that the cavity is aligned with one of the storage columns,
receiving a storage bin from the storage column into the cavity, and
moving the robot vehicle along the bin storage system,
using a plurality of rolling members attached to the robot vehicle that are arranged for travelling in a first direction and a perpendicular second direction along the bin storage system.   These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 7 recites limitations that include a robot vehicle for transporting storage bins in a bin storage system, comprising:
a cavity arranged to receive a storage bin from a storage column,
a plurality of rolling members arranged to allow the robot vehicle to travel in a first direction and a perpendicular second direction along an underlying vehicle support of the bin storage system, and
means for reversibly and selectively displacing a first set of rolling members and a second set of rolling members away from the underlying vehicle support of the storage system during a change of vehicle direction between the first direction and the second direction.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 13 recites limitations that include a robot vehicle for transporting storage bins in a bin storage system, comprising:
a cavity arranged to receive a storage bin from a storage column,
a plurality of rolling members arranged to allow the robot vehicle to travel in a first and second direction along an underlying vehicle support of the bin storage system,
wherein the rolling members in at least one of the first and second direction, are arranged at an outermost periphery of the robot vehicle, and
means for reversibly and selectively displacing a first set of rolling members and a second set of rolling members away from the underlying vehicle support of the storage system during a change of vehicle direction between the first direction and the second direction.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 17 recites limitations that include a computer program product for a control unit in a bin storage system comprising:
a plurality of storage columns for the storage of a plurality of vertically-stacked storage bins, and a plurality of robot vehicles for transporting storage bins,
the computer program product comprises instructions that when executed on the control unit performs a method of operating the bin storage system, the method comprises:
positioning a cavity of one of the plurality of robot vehicles such that the cavity is aligned with one of the storage columns,
receiving a storage bin from the storage column into the cavity, and
moving the robot vehicle along the bin storage system, using a plurality of rolling members attached to the robot vehicle that are arranged for travelling in a first direction and a perpendicular second direction along the bin storage system.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        August 10, 2022